DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-12 is/are currently pending and considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 2009/027554 A1).
Regarding claim 1, Young discloses a pneumatic tool (100) comprising:
(110, 115, 120) having an air inlet passage (210, 230);
an air motor (125, 205) mounted in said casing unit (Fig. 7), and including a cylinder wall (260) that surrounds a motor axis (195) and that defines an air chamber (275), said cylinder wall having first and second air ports (280, 285, 290) that are in spatial communication with said air chamber (Figs. 3 and 7);
a rotary valve (135) mounted to said air motor and rotatable about a valve axis (195), said rotary valve having an opening and an intermediate passage (245) that spatially intercommunicates said opening with said air inlet passage of said casing unit (Fig. 8); and
a turning unit including (160) a ring member (160) that surrounds and is rotatably mounted to said casing unit (Figs. 2 & 6), said ring member being connected to said rotary valve (Figs. 6, 13, 15), such that rotation of said ring member relative to said casing unit drives said rotary valve to rotate about the valve axis relative to said air motor (para. [0039]-[0041]) among 
a first-end position, where said opening is in spatial communication with said first air port (240) and is clear of obstructions (“forward position” [0039]), 
a second-end position, where said opening is in spatial communication with said second air port (245) and is clear of obstructions, and (“reverse position” [0040])
at least one in-between position, where said opening is in spatial communication with one of said first and second air ports and is partially blocked (forward power reduction or “FPR position”, [0035] and [0041]).
Regarding claim 2, Young discloses the pneumatic tool as claimed in claim 1, wherein said cylinder wall of said air motor further has first and second air passages (280 & 285) that are ([0030] and Fig. 11), and a blocking surface that is formed between said first and second air passages (surface formed therebetween; see in Fig. 11 in conjunction with Fig. 6), said opening of said rotary valve being partially blocked by said blocking surface when said rotary valve is in said at least one in-between position ([0041]).
Regarding claim 3, Young discloses the pneumatic tool as claimed in claim 2, wherein said casing unit further has a plurality of positioning portions (625, 626, 627), said turning unit further including a positioning subunit (535) that is mounted to said ring member and that detachably engages one of said positioning portions for positioning said rotary valve at a respective one of the first-end position, the second-end position, and the at least one in-between position ([0043]-[0044]).
Regarding claim 4, Young discloses the pneumatic tool as claimed in claim 3, wherein: each of said positioning portions of said casing unit is configured as a groove (625, 626, and 627);
said ring member has a blind hole having an open end (a hole upon which 480 fits, Fig. 6); and
said positioning subunit includes a ball member (480) disposed at said open end of said blind hole of said ring member, and a resilient member disposed in said blind hole for biasing said ball member to detachably engage the one of said positioning portions (a portion connecting 480 to 135 is resiliently biasing 480 into the hole).
Regarding claim 5, Young discloses the pneumatic tool as claimed in claim 3, wherein: said casing unit includes a front casing (110 and 120) and a rear casing (115) that are arranged (Figs. 1-2), said front casing having said positioning portions that are arranged angularly about the motor axis (para. [0043]), said rear casing being coupled to said front casing, and having said air inlet passage, said air motor being mounted in said rear casing (Figs. 1-2 and 8-9); and
said cylinder wall of said air motor further has an extending portion (210) that has said first and second air passages and said blocking surface, said rotary valve being mounted to said extending portion of said cylinder wall (Fig. 7).
Regarding claim 6, Young discloses the pneumatic tool as claimed in claim 5, wherein: said rear casing further has a front end portion (front end portion thereof) connected to said front casing (Fig. 7); and
said ring member of said turning unit surrounds said front end portion and is disposed between said front and rear casings of said casing unit (Figs. 7-8).
Regarding claim 7, Young discloses the pneumatic tool as claimed in claim 5, wherein said front casing of said casing unit further has a rear end portion (rear end portion thereof), said rear casing of said casing unit further having a front end portion (front end portion thereof) that is connected to said rear end portion of said front casing (Figs. 7-8), an outer surrounding (outer surrounding portion at the very front surrounding  120, Fig. 7) portion that surrounds said front end portion, and at least one notch that is formed in said outer surrounding portion (the notch at the end thereof), said ring member of said turning unit being rotatably clamped between said front end and outer surrounding portions and having at least one controlling portion that is exposed from said at least one notch (outer surface of the outer surrounding portions, Figs. 7-8).
Regarding claim 8, Young discloses the pneumatic tool as claimed in claim 7, wherein said at least one controlling portion of said ring member of said turning unit extends outwardly through said at least one notch of said rear casing of said casing unit (Figs. 7-8).
Regarding claim 9, Young discloses the pneumatic tool as claimed in claim 8, wherein said outer surrounding portion of said rear casing of said casing unit is formed with two notches that are angularly spaced apart from each other (notches on top and bottom, Fig. 7), said ring member of said turning unit having two controlling portions that are exposed respectively from said notches (Figs. 7-8).
Regarding claim 10, Young discloses the pneumatic tool as claimed in claim 7, wherein said outer surrounding portion of said rear casing of said casing unit is formed with two notches that are angularly spaced apart from each other (notches on top and bottom, Fig. 7), said ring member of said turning unit having two controlling portions that are exposed respectively from said notches (Figs. 7-8).
Regarding claim 11, Young discloses the pneumatic tool as claimed in claim 1, wherein: said rotary valve further has a surrounding wall that surrounds the valve axis (420, see Fig. 6), that defines said intermediate passage, and that is formed with said opening, and two claw portions that protrude outwardly from said surrounding wall and that define an engaging notch therebetween ([0033] and Fig. 6); and
said ring member of said turning unit further has an engaging portion that movably engages said engaging notch (675, Fig. 6).
Regarding claim 12, Young discloses a pneumatic tool as claimed in claim 11, wherein: said casing unit further has an air outlet passage (exhaust passage 620); and
([0042]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731